J. S33034/19


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                 :     IN THE SUPERIOR COURT OF
                                              :           PENNSYLVANIA
                             Appellant        :
                                              :
                       v.                     :         No. 1614 MDA 2018
                                              :
DIEGO HECTOR MORAZZONI, SR.                   :


                   Appeal from the Order Entered August 30, 2018,
                  in the Court of Common Pleas of Lebanon County
                  Criminal Division at No. CP-38-CR-0001327-2017


BEFORE: LAZARUS, J., OTT, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                   FILED OCTOBER 21, 2020

        The Commonwealth appeals from the trial court’s August 30, 2018 order

granting appellee, Diego Hector Morazzoni, Sr.’s motion to vacate its order for

a     sexually     violent   predator    (“SVP”)   assessment   and   denying   the

Commonwealth’s motion for a hearing to determine appellee’s SVP status.

After careful review, we reverse and remand for proceedings consistent with

this memorandum.1

        The trial court summarized the relevant procedural history of this case

as follows:

                 [Appellee] was charged with two counts of Statutory
                 Sexual Assault, five counts of Involuntary Deviate
                 Sexual Intercourse, Sexual Abuse of Children, two
                 counts of Aggravated Indecent Assault, Corruption of
                 Minors, Endangering the Welfare of Children, five

1   We note that appellee has not filed a brief in this matter.
J. S33034/19


            counts of Indecent Assault and Indecent Exposure[2]
            for acts perpetrated upon a minor female victim
            between March 2016 and June 2017. On March 6,
            2018, he entered a guilty plea to all charges pursuant
            to a negotiated plea agreement and sentencing was
            scheduled for May 9, 2018.            We ordered an
            assessment pursuant to 42 Pa.C.S.A. §9799.24 to
            determine whether [appellee] is [an SVP].[3]

            [On May 11, 2018, a]fter Dr. Robert Stein of the
            Sexual Offender Assessment Board determined that
            [appellee] meets the criteria for SVP classification, the
            Commonwealth requested a hearing to determine
            whether he should be classified as an SVP.
            Thereafter, [appellee] filed a motion to vacate the SVP
            assessment      in    which     he    challenged      the
            constitutionality of Act 10 of 2018, the new Sexual
            Offender    Registration     and    Notification    Act[,
            42 Pa.C.S.A. §§ 9799.10-9799.75,] (“SORNA”) and
            we directed the parties to file briefs to address this
            issue.

Trial court opinion, 8/30/18 at 1-2 (extraneous capitalization omitted).

      Following consideration of the parties’ briefs, the trial court entered an

order and opinion on August 30, 2018, granting appellee’s motion to vacate

the SVP assessment and denying the Commonwealth’s motion for a hearing

to determine appellee’s SVP status. Thereafter, on September 26, 2018, the

trial court sentenced appellee in accordance with his plea agreement to an

aggregate term of 7 to 25 years’ imprisonment.            That same day, the

Commonwealth filed a timely notice of appeal. On October 3, 2018, the trial


2 18 Pa.C.S.A. §§ 3122.1(b), 3123(a)(7), 6312(b)(2), 3125(a)(8),
6301(a)(1)(ii), 4304(a)(1), 3126(a)(8), and 3127(a), respectively.

3 The SVP evaluation was not completed by the scheduled sentencing date, so
the matter was continued until June 6, 2018.


                                      -2-
J. S33034/19

court directed the Commonwealth to file a concise statement of errors

complained of on appeal, in accordance with Pa.R.A.P. 1925(b), within

21 days. The Commonwealth timely complied. On October 19, 2018, the trial

court entered an order in lieu of an opinion, indicating that all of the

Commonwealth’s claims were addressed in the opinion it authored in support

of its August 30, 2018 order.

     The Commonwealth raises the following issues for our review:

           A.    Did the [trial] court commit reversible error
                 when it found that the current sexual offender
                 registration laws are punitive in nature?

           B.    Did the [trial] court commit reversible error
                 when it granted [appellee’s] request to cancel a
                 hearing to determine if [appellee] should be
                 designated [an SVP]?

Commonwealth’s brief at 4.

     Both of Commonwealth’s issues present a question of law, and our

standard of review of such matters is de novo and our scope of review is

plenary. See Commonwealth v. Lee, 935 A.2d 865, 876 (Pa. 2007).

     On July 19, 2017, our supreme court decided Commonwealth v.

Muniz, 164 A.3d 1189 (Pa. 2017), cert. denied,       U.S.     , 138 S. Ct. 925

(2018), which found SORNA to be punitive in nature and held that the

retroactive application of the registration and reporting requirements therein




                                    -3-
J. S33034/19

violated the ex post facto4 clauses of the United States and Pennsylvania

Constitutions. Id. at 1219-1223. Thereafter, in Commonwealth v. Butler,

173 A.3d 1212 (Pa.Super. 2017), appeal granted, 190 A.3d 581 (Pa. 2018),

a panel of this court concluded that because Muniz held that SORNA’s

registration requirements are punitive and an SVP designation increases the

registration period, trial courts cannot apply SORNA’s increased registration

requirement for SVPs because SORNA does not require a fact-finder to

determine, beyond a reasonable doubt, that the defendant is an SVP. Butler,

173 A.3d at 1217-1128, citing Alleyne v. United States, 570 U.S. 99 (2013).

The Butler court held that the section of SORNA that requires a trial court to

find a defendant to be an SVP by clear and convincing evidence, 42 Pa.C.S.A.

§ 9799.24(e)(3), is unconstitutional. Butler, 173 A.3d at 1218. The Butler

court further noted that trial courts are precluded from designating convicted

defendants as SVPs or holding SVP hearings “until our General Assembly

enacts a constitutional designation mechanism.”      Id.   The Butler court




4 “The ex post facto prohibition forbids the Congress and the States to enact
any law which imposes a punishment for an act which was not punishable at
the time it was committed; or imposes additional punishment to that then
prescribed.” Commonwealth v. Rose, 127 A.3d 794, 798 (Pa. 2015)
(citations and internal quotation marks omitted), cert. denied, 136 S.Ct.
2379 (2016). We note that in Commonwealth v. Wood, 208 A.3d 131
(Pa.Super. 2019) (en banc), an en banc panel of this court held that
“application of SORNA to sexual offenders for offenses committed before its
effective date [in December 2012] violates the ex post facto clauses of the
United States and Pennsylvania Constitution.” Id. at 138. As noted, appellant
committed the offenses between March 2016 and June 2017, and, therefore,
the Wood holding is not relevant to our analysis.


                                    -4-
J. S33034/19

directed trial courts to apply only the applicable tier-based registration period,

as those periods apply based on the conviction itself, and not due to any

additional fact not found, under SORNA’s procedures, by the fact-finder. Id.

      In response to Muniz and Butler, the Pennsylvania General Assembly

revised SORNA by passing Acts 10 and 29 of 2018 (also referred to as

“SORNA II”).5 The express purpose of both legislative enactments was to cure

SORNA’s constitutional defects. See 42 Pa.C.S.A. § 9799.51(b)(4) (stating,

“it is the intention of the General Assembly to address [Muniz and Butler].”).

The new statute divides sex offender registration into two categories,

depending on the date that the underlying offense occurred.          Specifically,

through Act 10, as amended in Act 29, the General Assembly created

Subchapter I, which addresses sexual offenders who committed an offense on

or after April 22, 1996, but before SORNA’s effective date, December 20,

2012. See 42 Pa.C.S.A. §§ 9799.52. Our General Assembly also modified

Subchapter H’s registration requirements for those offenders convicted of

committing offenses that occurred on or after December 20, 2012. Id. at

§ 9799.11(c). As to a determination of an offender’s SVP status, the “clear

and convincing” standard in Section 9799.24(e)(3) remained unchanged. See

id. at § 9799(e)(3) (stating, “[a]t the hearing prior to sentencing, the court




5 See Act of Feb. 21 2018, P.L. 27, No. 10 (“Act 10”); Act of June 12, 2018,
P.L. 1952, No. 29 (“Act 29”).


                                      -5-
J. S33034/19

shall determine whether the Commonwealth has proved by clear and

convincing evidence that the individual is a sexually violent predator.”).

      Recently, on March 26, 2020, our supreme court reversed this court’s

decision in Butler. See Commonwealth v. Butler, 25 WAP 2018, 2020 WL

1466299 (Pa. March 26, 2020). Specifically, our supreme court held that the

registration, notification, and counseling (“RNC”) requirements “applicable to

SVPs do not constitute criminal punishment,” and therefore, SORNA’s

procedural mechanism for designating sex offenders as SVPs set forth in

Section 9799.24(e)(3) does not violate “the principles set forth in Apprendi

or Alleyne[.]”   Butler, 2020 WL 1466299, at *16 (citation omitted).         In

reaching this conclusion, the Butler court explained:

            Although we recognize the RNC requirements impose
            affirmative disabilities or restraints upon SVPs, and
            those requirements have been historically regarded as
            punishment, our conclusions in this regard are not
            dispositive on the larger question of whether the
            statutory     requirements        constitute    criminal
            punishment.      This is especially so where the
            government in this case is concerned with protecting
            the public, through counseling and public notification
            rather than deterrent threats, not from those who
            have been convicted of certain enumerated crimes,
            but instead from those who have been found to be
            dangerously mentally ill. Under the circumstances,
            and also because we do not find the RNC requirements
            to be excessive in light of the heightened public safety
            concerns attendant to SVPs, we conclude the RNC
            requirements do not constitute criminal punishment.

Id. at *15 (internal citation omitted).




                                     -6-
J. S33034/19

     Based upon the foregoing, we conclude that any designation of appellee

as an SVP under Section 9799.24(e)(3) would not have constituted an illegal

sentence, and accordingly, the trial court’s order granting appellee’s motion

to vacate the SVP assessment on this basis and denying the Commonwealth’s

motion for a hearing to determine appellee’s SVP status was improper.

     Order reversed. Case remanded for proceedings consistent with this

memorandum. Jurisdiction relinquished.



     Judge Ott did not participate in the consideration or decision of this case.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 10/21/2020




                                     -7-